IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ROBERT J. BARNAS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-1778

SHARON L. YEAGO,

      Appellee.

_____________________________/

Opinion filed February 5, 2016.

An appeal from the Florida Elections Commission.
Tim Holladay, Chairman.

Joseph W. Little, Gainesville, for Appellant.

Paul R. Regensdorf, High Springs, for Appellee.




PER CURIAM.

      AFFIRMED. See Brown v. State, Comm’n on Ethics, 969 So. 2d 553 (Fla.

1st DCA 2007).

ROWE, RAY, and SWANSON, JJ., CONCUR.